Metcalf, J.
The jury were rightly instructed, we think, that the award set forth in the defendant’s answer was a bar to this action. The first objection made by the plaintiff to this ruling is, that the referees did not decide all the matters submitted to them, because they did not decide whether he should recover anything, or if anything how much, for the assault and battery, nor how much should be paid to the defendant for granting a right of way to Joseph H. Sears, the owner of the land occupied by the plaintiff. As to the damages for the assault and *510battery, the award, as originally made, directed that the plaintiff should “ pay all the costs of the suit pending in the court from which the reference had its origin.” This was, by necessary implication, a decision that he should recover no damages for his alleged cause of action. Stickles v. Arnold, 1 Gray, 418. Traquair v. Redinger, 4 Yeates, 282. But if this were not so, the supplement to the award would be conclusive of this matter. And as to the amount to be paid to the defendant for a grant of a right of way, the award was, that he should give to Joseph H. Sears “ a free and clear deed, without compensation, securing to him a right of way ” over the land described in the plaintiff’s and defendant’s arbitration bonds. It is true that it was one of the conditions of the defendant’s bond, that if the referees should decide that there was not already such a right of way, “ they should determine how much shall be paid ” to the defendant for such right. But this did not require the referees to award any sum therefor, if in their judgment nothing ought to be awarded. ' Besides; as the defendant does not object to this part of the award, but has tendered a deed of a right of way, as directed by the referees, we do not see any legal ground for objection thereto by the plaintiff.
The plaintiff’s second objection to the ruling at the trial is, that the submission did not authorize the disposition that was made, if any was made, of his claim for damages, 1st. Because the claim for damages and the right of way were separate matters, affecting different parties. But those separate matters were distinctly submitted to the referees, by the parties to the action, under an agreement that they should decide each and all of them ; and, so far as these parties are concerned, they are concluded by the award, whatever effect it may have, or whether any, on the obligations of Joseph H. Bears. The plaintiff was in possession of the land of said Joseph H. over which a right of way was claimed; and the referees declared that they deemed the right of way, which they awarded to him, to be virtually the same as if given to the plaintiff. And it was expressly submitted to the referees to decide on what terms the defendant should convey a right of way, not to the plaintiff, but to Joseph *511H. Sears. We therefore need not inquire whether an award directing an act to be done to a stranger, which appears to be for the benefit' of one of the parties to the submission is valid, if not provided for by the submission. See Kyd on Awards, (1st ed.) 104, Sf seq.; (2d ed.) 158, Sf seq. 2. It is objected that there was no agreement by the plaintiff to pay for a right of way the amount determined by the referees ; that Joseph H. Sears was to pay for that right, if he should accept the deed thereof; but that it was optional with him to pay the amount and take the deed, or not; and that the referees have decided that he shall have the deed upon the plaintiff’s paying cost, to their satisfaction. The answer to this is, that the referees decided all the matters submitted to them by the parties to the action, conformably to the conditions of the arbitration bonds. And we need not determine whether, on a suit upon the bond of either party for refusal to perform the award, it would be held that he was bound to perform everything therein directed. The award, so far as it affects the plaintiff’s right to recover damages, is clearly valid, and may, if necessary, be separated from the other part. If the other part is not valid, it is not the fault of the referees, but is the effect of the conditions of the parties’ bonds. The award as to the damages sued for in the action is a bar to the action.
The third objection to the judge’s ruling is, that the award is void for uncertainty. We see no ground for this objection to any part of the award. Clearly there is no uncertainty respecting the plaintiff’s claim for damages for an assault and battery, and for an obstruction of a right of way; and, as already stated, the award respecting those damages is a legal bar to this action.
The last objection which the plaintiff takes to the ruling is, that there was no ratification of the award. But the award being valid needed no ratification. In the case of Culver v. Ashley, 19 Pick. 300, cited by the plaintiff, the award was unauthorized, and took its effect solely from its adoption and performance by the parties.. The above are all the objections submitted, by the plaintiff, to the ruling at the trial; and we have not looked for any other. Exceptions overruled.